NUMBER 13-17-00443-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

TYLER SCHULTZ,                                                      APPELLANT,

                                         v.

THE STATE OF TEXAS,                                                   APPELLEE.


                  On appeal from the 117th District Court
                        of Nueces County, Texas.


                                     ORDER
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

      This cause is before the Court on appellant’s motion to suspend the briefing

deadline due to pending record production. Appellant’s counsel states that audio and

video exhibits are not downloadable through the attorney portal and they have been

requested from the district clerk.   Counsel requests that the briefing deadline be
suspended until such time as the district clerk provides the remaining portion of the record

to counsel.

       The reporter’s record was filed on February 26, 2018.             Upon review of the

reporter’s record, it is noted that exhibits SX11, SX18, SX49, and SX66 are originals on

file with the district clerk’s office. Texas Rules of Appellate Procedure 34.6(g) provides

that on any party’s motion or its own initiative, the appellate court may direct the trial court

clerk to send it any original exhibits. See Tex. R. App. P. 34.6(g).

       Accordingly, the clerk of the trial court is hereby ORDERED to forward original

exhibits SX11, SX18, SX49, and SX66 in Cause No. 17-FC-0857-B to this Court within

fifteen days from the date of this order. Appellant’s motion to suspend briefing deadline

due to pending record production is GRANTED. Appellant’s brief will be due thirty days

after the filing of the original exhibits with this Court.

                                                     PER CURIAM

Delivered and filed the
13th day of April, 2018.




                                                2